In Bishop v. Langlois, 106 R. I. 56, 256 A.2d 20, this court held that the rule stated in Cole v. Langlois, 99 R. I. 138, 206 A.2d 216, on the basis of which we vacated a plea of nolo contendere on the ground that the court had erred in failing to advise the defendant of the nature and constitutional consequences of a plea of guilty or nolo contendere, was not to have retrospective application beyond January 13, 1965, the date of the entry of the plea of nolo contendere on which the decision in Cole v. Langlois, supra, rests. Therefore, the plea in the instant case having been entered July 23, 1964, the peti*834tion is denied.
James Cardono, Public Defender, John P. Toscano, Jr., Asst. Public Defender, for petitioner.
Donald P. Ryan, Asst. Attorney General, for respondent.